—In a claim to recover damages for personal injuries, etc., the claimants appeal from an order of the Court of Claims (Silverman, J.), entered January 22, 1997, which granted the defendant’s motion to dismiss the claim on the ground that the notice of intention to file a claim and the claim were insufficient to provide the defendant with notice of the location of the place where the claim arose.
Ordered that the order is affirmed, with costs.
Pursuant to Court of Claims Act § 11 (b), a notice of intention to file a claim and the claim (hereinafter collectively the notices), must set forth, inter alia, the “place where such claim arose”. The purpose of this requirement is to give the State prompt notice of an occurrence and an opportunity to investigate the facts surrounding the claim. In the instant case, the claimants’ notices allege that the accident occurred while the injured claimant was walking across Route 112/25A in front of *460the Infant Jesus Church, in Port Jefferson. The photocopies of the photographs annexed to the notices are very difficult to make out, and only vaguely show a driveway located somewhere on a property with a 1,000-foot frontage on the roadway where the injured claimant fell. Thus, the Court of Claims properly found that the claimants’ notices were insufficient to provide the State with a sufficient description of the location of the accident and dismissed the claim for failure to comply with the requirements of Court of Claims Act § 11 (b) (see, Schneider v State of New York, 234 AD2d 357; Smith v Village of Hempstead, 143 AD2d 897). Pizzuto, J. P., Joy, Friedmann and Florio, JJ., concur.